Indian claim; Court of Claims — jurisdiction; claim accruing prior to August 13,1946, but continuing thereafter.— The following order was entered in these cases:
These cases come before the court on rules to show cause. It appears to the court that actions have been instituted by plaintiffs before the Indian Claims Commission wherein it is alleged that, beginning in 1942 in one case and 1945 in the other, the United States has settled other Indian Tribes and other persons on lands which plaintiffs allege belong to them, and has erected thereon certain structures and that this amounts to a *713taking of their property for which they are entitled to just compensation. It further appears that plaintiffs have also instituted in this court in these petitions actions for all losses sustained by them since 1946 as a result of said alleged takings.
Upon consideration thereof, together with oral argument by counsel, the court concludes that a taking of the lands, which plaintiffs claim, first accrued, if at all, when defendant first asserted dominion and control over said lands and, since this was prior to 1946, it is held that the Indian Claims Commission has jurisdiction to award just compensation for the taking, whether the full extent thereof became apparent before or after 1946. Therefore, since the Indian Claims Commission has jurisdiction of the controversies asserted in the petitions filed in this court,
It is ordered that plaintiffs’ petitions be and the same are dismissed.
By the Court.
MaRviN JoNes, Chief Judge.